UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

SAVANNAH DIVISION
JANE DOE I, Individually and as
Natural Guardian of the Person of
JOHN DOE I, her Minor Son,
Plaintiff,

CV418-180

V.

 

SAVANNAH-CHATHAM COUNTY
PUBLIC SCHOOL SYSTEM and
MARVIN T. JOHNSON,

Defendant.

\._/\_/\_/\._/\._/\._/\._/\._/\._/\_/\._/\../\../

ORDER

Plaintiff Jane Doe having passed away, the parties seek to
temporarily stay all proceedings for 90 days Doc. 33. The parties’
request is GRANTED, and the matter shall be stayed for 90 days.
Plaintiff’ s counsel is further ORDERED to file a motion for
substitution of plaintiffs on or before the expiration of the stay. Finally,
the Scheduling Order (docs. 21 & 30) is adjusted accordingly: the
parties’ joint status report shall be filed by l\/_[ay 8, 2019; discovery shall

close on May 23, 2019; and all civil motions, including Dau,bert motions

but excluding motions in limine, shall be filed by June 24, 2019.

SO oRDERED, thislli’l(ay Of January, 2019.

//%)L/v!@»i@

GH§ISTOPHER L. RAY
UNITED STATES MAGIsTRATE JUDGlz
SOUTHERN DIsTRlcT 0F GEORGIA

